UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2027


MAURICIO ERNESTO HERNANDEZ-MANCILLA,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of the Board of Immigration Appeals.


Submitted: May 23, 2017                                           Decided: June 2, 2017


Before WILKINSON and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


William J. Vasquez, VASQUEZ LAW FIRM, PLLC, Smithfield, North Carolina, for
Petitioner. Chad A. Readler, Acting Assistant Attorney General, Greg D. Mack, Senior
Litigation Counsel, Wendy Benner-Leon, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mauricio Ernesto Hernandez-Mancilla, a native and citizen of El Salvador, petitions

for review of an order of the Board of Immigration Appeals (Board) dismissing his appeal

from the immigration judge’s denial of his requests for asylum, withholding of removal,

and protection under the Convention Against Torture. We have thoroughly reviewed the

record, including the transcript of Hernandez-Mancilla’s merits hearing before the

immigration court and all supporting evidence. We conclude that the record evidence does

not compel a ruling contrary to any of the administrative factual findings, see 8 U.S.C.

§ 1252(b)(4)(B) (2012), and that substantial evidence supports the Board’s decision. See

INS v. Elias–Zacarias, 502 U.S. 478, 481 (1992).

       Accordingly, we deny the petition for review for the reasons stated by the Board.

In re Hernandez-Mancilla (B.I.A. Aug. 9, 2016). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2